39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Paul James ROTEN, Jr., Special Administrator of the Estateof Paul James Roten, III, Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-1718.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 16, 1994.Filed:  Oct. 31, 1994.

Before HANSEN, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
The administrator of Paul Roten's estate appeals the district court's1 judgment in favor of the United States on Roten's claims under the Federal Tort Claims Act.  Having carefully reviewed the record and the parties' briefs, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the rationale set forth in its well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas